UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6487


JAMIE SIERRA,

                Plaintiff - Appellant,

          v.

SAMMI D. HASSAN, Institution Medical Doctor; BILLIE MARTIN,
RN, BSN Nursing Supervisor,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cv-00029-TDS-JLW)


Submitted:   July 24, 2014                   Decided:    July 29, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jamie  Sierra,   Appellant   Pro  Se.   Steven Price Weaver,
BROTHERTON, FORD, YEOMAN & BERRY, PLLC, Greensboro, North
Carolina; Peter Andrew Regulski, Assistant Attorney General,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jamie   Sierra      appeals     the    district        court’s      order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.   § 1983    (2012)      complaint.         We   have

reviewed the record and find no reversible error.                      Accordingly,

we   affirm     for   the    reasons   stated        by   the     district     court.

Sierra v. Hassan, No. 1:13-cv-00029-TDS-JLW (M.D.N.C. Mar. 12,

2014).     We dispense with oral argument because the facts and

legal    contentions       are   adequately    presented        in   the   materials

before   this    court     and   argument    would    not   aid      the   decisional

process.



                                                                             AFFIRMED




                                        2